The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is advised that the Foreign Priority that is being claimed under USC 119 in the instant application has not been submitted in the actual form basis of a certified original or certified original copy of the WIPO Foreign Priority Document and if necessary with the WIPO Foreign Priority Registration. A notification letter was sent on 6/28/22 to applicant about the retrieval of the WIPO Foreign Priority through Priority Document Exchange has failed.  Therefore, the WIPO Foreign Priority Document has been considered not received. 
Applicant has the choice of submitting the original foreign priority document by mailing it, or electronically sending a certified original copy or a proper foreign priority document retrieval code for the WIPO Foreign Priority Document to be launched and submitted for review before the issue fee payment due date or a certified original copy together with the submission of the issue fee payment. In future applications in claiming foreign priority under USC 119, all foreign priority registrations are required to be accompanied together with certified originals or certified original copies of the Foreign Priority Documents for submission in order to be properly accepted and received through the examination and prosecution of each application.    


For proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim has been amended to read: 
     “We claim: 
      The ornamental design for a front bumper cover for automobile as shown and described.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY NOEL BROWN whose telephone number is (571) 272-2599.  The examiner can normally be reached on Monday – Thursday from 6:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached on (571) 272-4496.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Melody N. Brown/
Primary Examiner, Art Unit 2917